Judgment, Supreme Court, Bronx County (Alvin Schlesinger, J.), rendered April 14, 1982, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of imprisonment of 22 years to life, unanimously affirmed.
Evidence at trial was that on the evening of September 8, 1980, defendant and codefendants Danny Perez and Pablo Garcia confronted the victim and his girlfriend at a Bronx street corner. Defendant and the codefendants, each armed with a gun, repeatedly shot at the victim at point-blank range. The victim sustained 17 gunshot wounds, from which he died. The eyewitness who had been with the victim was previously acquainted with defendant and the two codefendants, and unequivocally identified them at trial. In addition, various witnesses testified regarding an oral argument between the victim and codefendant Perez shortly before the shooting; to observing defendant and the two codefendants approach the *578victim and his girlfriend; to hearing and coincidentally making an audio recording of the gunshots; and to observing the three men push the victim’s girlfriend out of the way just before the victim fell to the ground.
Viewing this evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the jury’s determination of defendant’s guilt beyond a reasonable doubt of murder in the second degree is amply supported (see, People v Bleakley, 69 NY2d 490). Any issues of credibility that might have been raised by the various witnesses’ trivially differing accounts of the shooting, reasonably emanating from their differing vantage points at the time in question, were properly placed before the jury. Its determinations, not unreasonable in the circumstances, will not be disturbed by this court (see, e.g., People v Rivera, 121 AD2d 166, affd 68 NY2d 786).
Defendant’s numerous claims of prosecutorial misconduct were previously rejected by this court in deciding the appeals of codefendants Danny Perez and Pablo Garcia (People v Garcia, 165 AD2d 658, Iv denied 76 NY2d 986; People v Perez, 165 AD2d 658, Iv denied 76 NY2d 989).
We have considered defendant’s additional arguments and find them to be without merit. Concur — Sullivan, J. P., Carro, Kupferman, Kassal and Smith, JJ.